--------------------------------------------------------------------------------

Exhibit 10.3
 
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:
 
RABOBANK, N.A.
33 East Carrillo St.
Santa Barbara, CA 93101
Attn:  Commercial Lending Closing Department
 
 
 
 
 

Space above this line for Recorder's Use
 

 
QAD Ortega Hill, LLC
 
 
Real Estate Term Loan: 353914-01

 
DEED OF TRUST, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND FIXTURE FILING
 
(Santa Barbara County, California)
 
THIS DOCUMENT SERVES AS A FINANCING STATEMENT FILED AS A FIXTURE FILING UNDER
SECTION 9-502 OF THE CALIFORNIA UNIFORM COMMERCIAL CODE
 
This deed of trust is dated as of May 30, 2012.  It is by QAD ORTEGA HILL, LLC,
a Delaware limited liability company (d/b/a QAD OH, LLC in California)
(“Grantor”) , as trustor and debtor, to and in favor of Rabobank, N.A., a
national banking association (“Trustee”), whose address is 33 East Carrillo
Street, Santa Barbara, Santa Barbara, California 93101, for the benefit of
RABOBANK, N.A., a national banking association (“Lender”) on behalf of itself
and, if Borrower enters into Interest Hedging Agreements with Swap
Counterparties, as agent for the other Secured Parties (as defined herein)
("Beneficiary"), as beneficiary and secured party.
 
Lender has agreed to make a loan in the original principal sum of $16,053,651.44
to Grantor under the terms and conditions of the Credit Agreement between
Grantor and Lender dated as of the date of this deed of trust (the "Credit
Agreement").  Each capitalized term used in this deed of trust that is defined
in the Credit Agreement and not defined in this deed of trust will have the
meaning specified in the Credit Agreement.  This deed of trust will be
interpreted in accordance with the Drafting Conventions.
 
Grantor may also enter into certain derivatives transactions under Interest
Hedging Agreements with Swap Counterparties (Lender and, as applicable, any
other Swap Counterparties are referred to herein individually and collectively
as the "Secured Parties"), under which Grantor has or may incur Interest Hedging
Obligations to Swap Counterparties.
 
ARTICLE 1 – GRANT
 
To secure repayment of the indebtedness evidenced by the Note (defined herein)
and payment and performance of all other Secured Obligations (defined herein),
Grantor irrevocably and unconditionally grants, bargains, sells, and conveys to
Trustee, in trust, for the benefit of Beneficiary, WITH POWER OF SALE and right
of entry and possession, all of Grantor's estate, right, title and interest in
and to the following, wherever located, whether now owned or hereafter acquired
or arising, and, except as indicated, whether constituting real estate or
personal property (collectively, the "Property"):
 
(a)               the real estate and any interest in the real estate located in
Santa Barbara County, California, and described in EXHIBIT A  (the "Land").  The
Land or its address is commonly known as 101 Innovation Place, Santa Barbara,
California 93108.  The assessor’s parcel number for the Land is APN: 005-110-33;
 
 
 
 
QAD Ortega Hill, LLC
Deed of Trust, Assignment of Rents, Security Agreement,
Fixture filing and Request for Notice
 
 
 

--------------------------------------------------------------------------------

 
 
(b)               all buildings, structures, improvements, fixtures,
attachments, appliances, equipment, machinery and other articles now or
hereafter erected on, affixed or attached to, or located in or on the Land,
including all watering and irrigation apparatus, pumps, motors, generators,
pipes, center pivot irrigators and sprinklers, windmills, and fences (the
“Improvements”);
 
(c)               all easements, rights-of-way and rights appurtenant to the
Land or used in connection the Land or as a means of access thereto
("Easements");
 
(d)               the ground water on, under, pumped from or otherwise available
to the Property or any drainage, retention, ditch, canal, reservoir, or other
water rights, whether as a result of overlying groundwater rights, contractual
rights, or otherwise and whether riparian, appropriative, or otherwise; the
right to remove or extract any such ground water including any permits, rights
or licenses granted by any Governmental Authority and any rights granted or
created by any easement, covenant, agreement or contract with any Person; and
any rights to which the Property or Grantor is entitled with respect to surface
water, whether such rights are appropriative, riparian, prescriptive or
otherwise and whether or not pursuant to historical use, contractual agreement,
permit or other governmental authorization; any water right, water allocation
for water not yet delivered, distribution right, delivery right, any
proscriptive, contractual, easement or other rights necessary or convenient to
convey any water to the Property, water storage right, or other water-related
entitlement appurtenant to or otherwise applicable to the Property by virtue of
the Property being situated within the boundaries of any governmental water
district irrigation district or other local agency or within the boundaries of
any private water company, mutual water company, or other non-governmental
entity and any shares, or any rights under such shares, of any private water
company, mutual water company, or other non-governmental entity pursuant to
which Grantor or the Property may receive water (collectively, "Water Rights");
 
(e)               all other tenements, hereditaments and appurtenances to the
Land;
 
(f)                minerals, oil, gas, and other hydrocarbon substances,
minerals, mineral interests, royalties, overriding royalties, production
payments, net profit interests and other interests and other interests and
estates in, under and on the Land and other oil, gas and mineral interests with
which any of the foregoing interests or estates are pooled or unitized (the
"Mineral Rights");
 
(g)               timber now or hereafter standing or cut;
 
(h)               leases, subleases, licenses, occupancy agreements, concessions
and other agreements, granting a possessory interest in and to, or the right to
extract, mine, reside in, sell, or use the Property (collectively, the
"Leases");
 
(i)                all utility contracts, maintenance agreements, management
agreements, service contracts and other agreements directly related to the
operation and maintenance of the Property;
 
(j)                any certificated and uncertificated securities, securities
entitlements, securities accounts and commodities accounts;
 
(k)               working drawings, instructional manuals, and rights in
processes directly related to the operation of the Property;
 
 (l)               building materials, equipment, work in process or other
personal property of any kind, including but not limited to all software
embedded therein, whether stored on the Land or elsewhere, which have been or
later will be acquired for the purpose of being delivered to, incorporated into
or installed on or about the Land or Improvements;
 
(m)              goods, materials, supplies, chattels, furniture, fixtures,
equipment and machinery now or later to be attached to, placed in or on, or used
in connection with the use, enjoyment, occupancy or operation of all or any part
of the Land and Improvements, whether stored on the Land or elsewhere, including
all pumping plants, engines, pipes, ditches and flumes, and also all gas,
electric, cooking, heating, cooling, air conditioning, lighting, refrigeration
and plumbing fixtures and equipment, including any and all software embedded
therein, all of which shall be considered to the fullest extent of the law to be
real property for purposes of this deed of trust;
 
(n)               other tangible personal property of every kind and
description, whether stored on the Land or elsewhere, including all goods,
materials, supplies, tools, books, records, chattels, furniture, machinery and
equipment or which is in all cases (i) directly related to the operation of the
Property or acquired in connection with any construction or maintenance of the
Land or the Improvements or (ii) affixed or installed, or to be affixed or
installed, in any manner on the Land or the Improvements;
 
 
2

--------------------------------------------------------------------------------

 
 
(o)               development and use rights, governmental permits, approvals
and licenses, applications, and all permits and licenses relating or pertaining
to the use or enjoyment of the Property;
 
(p)               general intangibles, accounts and other rights to the payment
of money, reserves, deferred payments, refunds, cost savings, payments and
deposits, whether now or later to be received from third parties (including
earnest money sales deposits) or deposited by Grantor with third parties,
including all utility deposits;
 
(q)               proceeds of and any unearned premiums on any insurance
policies covering the Property, including the right to receive and apply the
proceeds of any insurance, judgments, or settlements made in lieu thereof, for
damage to the Property (the "Insurance Claims");
 
(r)                all awards made for the taking by condemnation or the power
of eminent domain, or by any proceeding or purchase in lieu thereof, of the
whole or any part of the Real Estate (the “Condemnation Awards");
 
(s)               all deposit accounts at Lender and all other deposit accounts
from which Grantor may from time to time authorize the Secured Parties to debit
payments due on the Secured Obligations, and all money or other personal
property of Grantor in addition to the foregoing deposited with or otherwise in
Beneficiary's, Trustee's or the Secured Parties possession;
 
(t)                rights and interests under any Interest Hedging Agreements
with the Swap Counterparties, including all rights to the payment of money from
the Secured Parties or Trustee under the Credit Agreement between the parties
dated May 30, 2012; and all accounts, deposit accounts, and general intangibles,
including payment intangibles, described in any of the Interest Hedging
Agreements;
 
(u)               the right, in the name and on behalf of Grantor, upon notice
to Grantor, to appear in and defend any action or proceeding brought with
respect to the Property and to commence any action or proceeding to protect the
interest of Trustee, Beneficiary or the Secured Parties in the Property;
 
(v)               letter-of-credit rights (whether or not the letter of credit
is evidenced by a writing) that Grantor may now have or hereafter acquire
relating to the properties, rights, titles and interests referred to herein;
 
(w)              books and records pertaining to any and all of the property
described herein, including computer-readable memory and any computer hardware
or software necessary to access and process such memory; and
 
(x)               substitutions, replacements, additions, accessions and
proceeds for or to any of the foregoing, and all books, records and files
relating to any of the foregoing, including, without limitation, computer
readable memory and data and any computer software or hardware reasonably
necessary to access and process such memory and data.
 
ARTICLE 2 - ASSIGNMENT OF RENTS
 
2.01           Assignment.  Grantor irrevocably and unconditionally assigns
Beneficiary all rents and other benefits derived from the Leases, and all other
issues, profits, royalties, bonuses, income and other proceeds of the Property,
whether now due, past due or to become due, including all prepaid rents,
security deposits and other supporting obligations (the "Rents").  Beneficiary
may collect Rents with or without taking possession of the
Property.  Beneficiary, by its acceptance of this deed of trust does not assume
any duty or obligation under the Leases.
 
2.02           Grant of License.  Notwithstanding the provisions of Section
2.01, Beneficiary confers upon Grantor a license to collect and retain the Rents
as they become due and payable, so long as there is no Event of Default (the
"License").  If an Event of Default has occurred, Beneficiary may terminate the
License without notice to or demand upon Grantor.
 
2.03           Collection and Application of Rents.  Subject to the License
granted to Grantor under Section 2.02, Beneficiary has the right, power and
authority to collect any and all Rents.  Beneficiary may apply all amounts
received by it pursuant to this assignment to pay Secured Obligations, expenses
of leasing, operating, maintaining and managing the Property, taxes, charges,
claims, assessments, any other liens, and premiums for insurance, in such
amounts and in such order as Beneficiary deems appropriate.
 
2.04           Notice.  All lessees under any and all Leases are hereby
irrevocably authorized and notified by Grantor to rely upon and to comply with
(and are fully protected in so doing) any notice or demand by Beneficiary for
the payment to Beneficiary of Rents, or for the performance of any of lessees'
undertakings under the Leases, and lessees shall have no right or duty to
inquire as to whether any Event of Default has actually occurred or is then
existing hereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
2.05           Proceeds.  Beneficiary may apply all amounts received by it
pursuant to this assignment to pay any of the following in such amounts and in
such order as Beneficiary deems appropriate:  (a) any and all Secured
Obligations; (b) all expenses of leasing, operating, maintaining and managing
the Property, including without limitation, the salaries, fees, commissions and
wages of a managing agent and such other employees, agents or independent
contractors as Beneficiary deems necessary or desirable; (c) all taxes, charges,
claims, assessments, any other liens, and premiums for all insurance Beneficiary
deems necessary or desirable; (d) the cost of all alterations, renovations,
repairs or replacements, and all expenses incident to taking and retaining
possession of the Property.
 
2.06           Beneficiary Not Responsible.  Under no circumstances shall
Beneficiary have any duty to produce Rents from the Property.  Regardless of
whether or not Beneficiary, in person or by agent, takes actual possession of
the Land and Improvements, Beneficiary is not and shall not be deemed to be: (a)
a “mortgagee in possession” for any purpose; (b) responsible for performing any
of the obligations of the lessor under any Lease or performing any obligation
under any construction document; (c) responsible for any waste committed by
lessees or any other parties, any dangerous or defective condition of the
Property, or any negligence in the management, upkeep, repair or control of the
Property; or (d) liable in any manner for the Property or the use, occupancy,
enjoyment or operation of all or any part of it (except to the extent of its
reckless or intentional misconduct).
 
2.07           Leasing. Except as may be expressly provided in the Credit
Agreement; (a) Grantor shall not accept any prepayment of Rents for any rental
period exceeding one month without Beneficiary’s prior written consent, and (b)
Grantor shall not lease or enter into an agreement to lease the Property or any
part of it except with Beneficiary’s prior written consent, which consent may be
conditioned on, among other things, the execution, delivery and recordation of a
subordination, non-disturbance and attornment agreement, in form and substance
acceptable to Beneficiary.  Grantor shall apply all Rents in a manner approved
by Beneficiary.
 
ARTICLE 3 – SECURITY AGREEMENT
 
3.01           Grant of Security Interest.  Grantor grants to Beneficiary a
security interest in and pledges and assigns to Beneficiary all of Grantor’s
right, title and interest in and to the Property, to the extent characterized as
personal property (the "Personalty").
 
3.02           Addresses of Debtor and Secured Party.  The address of Grantor
adjacent to its signature below is the mailing address of Grantor as debtor
under the UCC.  The address for Trustee specified in the first paragraph of this
deed of trust is the address for Trustee as secured party under the UCC; and the
address for Beneficiary specified in Article 9 is the address for Beneficiary as
secured party under the UCC.
 
3.03           Fixture Filing.  This deed of trust constitutes a financing
statement filed as a fixture filing under the UCC, covering any Property which
now is or later may become a fixture attached to the Land or any Improvement.
 
ARTICLE 4 – SECURED OBLIGATIONS
 
4.01           Secured Obligations.   Grantor makes the grant, conveyance,
transfer and assignment above, makes the irrevocable and absolute assignment in
Section 2.01, and grants the security interest under Section 3.01, to secure
payment and performance of the following obligations (the "Secured Obligations")
in any order of priority that Beneficiary may choose:
 
(a)               all Obligations (defined in the Credit Agreement), including
(i) the Real Estate Term Loan Note dated as of the date of this deed of trust,
from Grantor to Lender in the original principal amount of $16,053,651.44 (the
“Note”); (ii) all Interest Hedging Obligations; and  all other indebtedness,
liabilities and obligations of Grantor to Lender arising pursuant to any of the
Transaction Documents, whether now existing or hereafter arising, whether
direct, indirect, related, unrelated, fixed, contingent, liquidated,
unliquidated, joint, several, or joint and several;
 
(b)               all obligations of Grantor under this deed of trust;
 
 
4

--------------------------------------------------------------------------------

 
 
(c)               all future advances and other obligations that Grantor may
agree to pay or perform (whether as principal, surety or guarantor) for the
benefit of Beneficiary, when a writing evidences the parties’ agreement that the
advance or obligation be secured by this deed of trust; and
 
(d)               any of the foregoing that arises after the filing of a
petition by or against Grantor under an Insolvency Proceeding.
 
4.02           Future Secured Obligations.  The Secured Obligations include
future advances made by Beneficiary or Secured Parties, at their option, and for
any purpose, and all other future Secured Obligations.  Those future advances
and other future Secured Obligations are secured to the same extent as if made
or incurred on the date of the execution of this deed of trust, and have
priority as to third persons with or without actual notice from the time this
deed of trust is filed for record as provided by law.  If this deed of trust
secures a line of credit or there is a future advance, the total amount of
indebtedness secured by this deed of trust may decrease or increase from time to
time.  The unpaid balance of any revolving line of credit or Interest Hedging
Obligations secured by this deed of trust may at certain times be zero.  This
deed of trust will remain in full force and effect notwithstanding any zero
balance.  Grantor shall not file for record any notice limiting the maximum
amount secured by this deed of trust (a "Maximum Amount Notice").  A Maximum
Amount Notice will be an Event of Default (defined herein).  Nothing in this
Section 4.02 will constitute a commitment to make additional or future advances
or enter into future derivatives transactions in any amount.
 
4.03           Notice of terms of Secured Obligation Documents.  All persons who
have or acquire an interest in the Property will be deemed to have received
notice of, and will be bound by, the terms of the Credit Agreement, the other
Transaction Documents, and each other agreement or instrument made or entered
into in connection with each of the Secured Obligations (the Transaction
Documents and those other agreements or instruments, the "Secured Obligation
Documents").  These terms include any provisions in the Secured Obligation
Documents which permit borrowing, repayment and reborrowing, or which provide
that the rate of interest on one or more of the Secured Obligations may vary
from time to time.
 
4.04           Unsecured Obligations.  This deed of trust does not secure any
obligation which is unsecured pursuant to the express terms of the Credit
Agreement or any other document, agreement or instrument.
 
ARTICLE 5 – WARRANTY OF TITLE
 
5.01           Warranty of Title.  Grantor represents and warrants that Grantor
lawfully possesses and holds fee simple title to all of the Land and the
Improvements; that Grantor has the right, power and authority to grant, convey
and assign the Property; and that the Property is unencumbered, except for
Permitted Encumbrances (as defined below).  Grantor especially agrees and
declares that the separate estate of each of them, whether vested, contingent or
in expectancy, is hereby conveyed and shall be bound for the payment and
performance of the Secured Obligations.
 
5.02           Defense and Notice of Claims and Actions.  At Grantor's sole
expense, Grantor shall protect, preserve and defend the Property and title to
and right of possession of the Property, and the security of this deed of trust
and the rights and powers of Beneficiary and Trustee created under it, against
all adverse claims.  Grantor must give Beneficiary and Trustee prompt notice in
writing if any claim is asserted which does or could affect any of these
matters, or if any action or proceeding is commenced which alleges or relates to
any such claim.
 
5.03           Liens, Charges and Encumbrances.  Grantor shall immediately
discharge any lien on the Property other than Permitted Encumbrances, which
Beneficiary has not consented to in writing.  Grantor must pay when due each
obligation secured by or reducible to a lien, charge or encumbrance which now
does or later may encumber or appear to encumber all or part of the Property or
any interest in it, whether the lien, charge or encumbrance is or would be
senior or subordinate to this deed of trust.  “Permitted Encumbrances” shall
mean those exceptions as set forth on Lender’s policy of title insurance
covering this deed of trust.
 
ARTICLE 6 - REPRESENTATIONS
 
6.01           Representations.  Grantor represents to Beneficiary and the
Secured Parties that:
 
(a)               the Property does not represent the proceeds of unlawful
activity under any state, federal or foreign law;
 
 
5

--------------------------------------------------------------------------------

 
 
(b)               the Property includes all property and rights which may be
reasonably necessary or desirable to enable Grantor to use, enjoy and operate
the Land and the Improvements for the present uses thereof;
 
(c)               none of the Land or Improvements is subject to any Lien,
offset or claim except any easements and restrictions expressly listed on a
schedule of exceptions to coverage in the final commitment for title insurance
or pro forma policy of title insurance received by Beneficiary prior to the
Closing and not objected to by Beneficiary that are shown in the policy of title
insurance insuring the validity and priority of this deed of trust (those Liens,
offsets or claims, if any, the "Permitted Exceptions");
 
(d)               Grantor owns the Personalty free and clear of any security
interests, reservations of title or conditional sales contracts, and there is no
presently valid financing statement affecting the Personalty on file in any
public office;
 
(e)               Grantor has title to, or (in the case of leased property)
valid leasehold interests in, all of their properties and assets, real and
personal, including the properties and assets and leasehold interests reflected
in the Financial Information (other than any properties or assets disposed of in
the ordinary course of business);
 
(f)                the legal name of Grantor is as appears in the first
paragraph of this agreement;
 
(g)               Grantor has not used any trade name, assumed name or other
name except Grantor's name stated in the first paragraph of this agreement;
 
(h)               if Grantor is anything other than a natural Person, it has
complied with all applicable laws concerning its organization, existence and the
transaction of its business, and is in existence and good standing in its state
of organization and each state in which it conducts its business;
 
(i)                the execution, delivery and performance by Grantor of this
deed of trust is within the powers and authority of Grantor and has been duly
authorized;
 
(j)                to Grantor's knowledge, this deed of trust does not conflict
with any Applicable Law;
 
(k)               this deed of trust is a legal, valid and binding agreement of
Grantor, enforceable against Grantor in accordance with its terms, and any
instrument or agreement required hereunder, when executed and delivered, will be
similarly legal, valid, binding and enforceable ;
 
(l)                there has been no Material Adverse Effect as to Grantor since
the effective date the Financial Information was provided to Beneficiary or the
Secured Parties;
 
(m)              there is no lawsuit, tax claim or other dispute pending or to
Grantor's knowledge threatened against Grantor or the Property that, if
determined adverse to Grantor, is reasonably likely to have a Material Adverse
Effect;
 
(n)               Grantor is not the subject of any Judgment which could
reasonably be expected to have a Material Adverse Effect;
 
(o)               this deed of trust does not conflict with, nor is Grantor in
default on any credit agreement, indenture, purchase agreement, guaranty,
capital lease, or other investment, agreement, or arrangement presently in
effect providing for or relating to extensions of credit in respect of which
Grantor is in any manner directly or contingently obligated;
 
(p)               Grantor has filed all tax returns (federal, state, and local)
required to be filed and has paid all taxes, assessments, and governmental
charges and levies thereon, including interest and penalties;
 
(q)               Grantor has complied with all current and future laws,
regulations and ordinances or other requirements of any governmental authority
relating to or imposing liability or standards of conduct concerning protection
of health or the environment or hazardous substances (“Environmental Laws”);
 
(r)                Grantor has not received any notices of violations of any
Applicable Laws; and Grantor is in material compliance with all Applicable Laws;
 
(s)               there are no claims, actions, proceedings or investigations
pending or threatened against Grantor or affecting the Property with respect to
any violations of Applicable Laws;
 
 
6

--------------------------------------------------------------------------------

 
 
(t)                Grantor's place of business, or its chief executive office,
if it has more than one place of business, is located at the address specified
below; and
 
(u)               unless otherwise disclosed to Beneficiary, Grantor is not a
"foreign person" within the meaning of Section 1445 of the Internal Revenue Code
of 1986; and there is no Event of Default or event which, with notice or lapse
of time would be an Event of Default.
 
ARTICLE 7 – COVENANTS
 
7.01           Performance of Secured Obligations.  Grantor shall promptly pay
and perform each Secured Obligation in accordance with its terms.
 
7.02           Maintenance and Preservation of Property. Grantor shall:
 
(a)               immediately discharge any lien on the Property which
Beneficiary has not consented to in writing, and shall also pay when due each
obligation secured by or reducible to a lien, charge or encumbrance which now or
hereafter encumbers or appears to encumber all or part of the Property, whether
the lien, charge or encumbrance is or would be senior or subordinate to this
deed of trust;
 
(b)               not alter, remove or demolish any portion of the Improvements,
except as permitted or required by the Credit Agreement;
 
(c)               maintain (or cause to be maintained) all policies of insurance
required under the Credit Agreement and pay (or cause payment of) all premiums
for that insurance on or prior to the date when due;
 
(d)               promptly and completely repair and/or restore any portion of
the Property which becomes damaged or destroyed, in a good and workmanlike
manner in accordance with sound building practices, whether or not Grantor has
received the proceeds of any Insurance Claim;
 
(e)               not commit or allow any waste of the Property, nor do or
suffer to be done any act whereby the value of any part of the Property may be
lessened;
 
(f)                not initiate or allow any change in any zoning or other land
use classification which affects the Property or any part of it, except as
permitted or required by the Credit Agreement;
(g)               not bring or keep any article on the Property or cause or
allow any condition to exist on it, if that could invalidate or would be
prohibited by any insurance coverage required to be maintained by Grantor on the
Property or any part of it under this deed of trust; and
 
(h)               perform all other acts which from the character or use of the
Property may be reasonably necessary to maintain and preserve its value and
utility.
 
7.03           Compliance with Applicable Law  Grantor shall not commit, and
shall use all commercially reasonable means to not allow, any act upon or use of
the Property which would violate any Applicable Law, whether now existing or
later to be enacted and whether foreseen or unforeseen, or any public or private
covenant, condition, restriction or equitable servitude affecting the Property.
 
7.04           Taxes and Assessments.  Grantor shall pay (a) prior to
delinquency all taxes, levies, charges and assessments imposed by Applicable Law
or any public or quasi-public authority or utility company which are (or if not
paid, may become) a lien on all or part of the Property or any interest in it,
or which may cause any decrease in the value of the Property or any part of it
(individually and collectively "Impositions"); (b) any and all intangible taxes
and documentary stamp taxes determined at any time to be due on or as a result
of the Secured Obligations, this deed of trust or any other Transaction
Documents, together with any and all interest and penalties thereon; and (c)
taxes, levies, charges and assessments on Beneficiary's or Secured Parties’
interest therein or upon this mortgage or the Secured Obligations (collectively,
“Mortgage Taxes”); except that if the amount of Mortgage Taxes exceeds the
Maximum Rate, Grantor will not be required to pay any such excess.  If after the
date of this deed of trust, the State of California passes any law deducting
from the value of Land for the purpose of taxation any lien thereon, or changing
in any way the laws for the taxation of mortgages or debts secured by mortgage
for state or local purposes, or the manner of the collection of any such taxes,
so as to affect this deed of trust, then within 180 days after notice by
Beneficiary to Grantor, Grantor shall pay all Secured
Obligations.  Notwithstanding the foregoing provisions of this Section
7.04,  Grantor may, at its expense, contest the validity or application of any
Imposition by appropriate legal proceedings promptly initiated and conducted in
good faith and with due diligence, provided that (a) Beneficiary is satisfied
that neither the Property nor any part thereof or interest therein will be in
danger of being sold, forfeited, or lost as a result of such contest, and (b)
Grantor shall have posted a bond or furnished such other security required from
time to time by Beneficiary.
 
 
7

--------------------------------------------------------------------------------

 
 
7.05           Damages and Insurance and Condemnation Proceeds.  Beneficiary
may, at its option, (a) in its own name appear in or prosecute any action or
proceeding to enforce any cause of action based on warranty, or for damage,
injury or loss to all or part of the Property, and it may make any compromise or
settlement of the action or proceeding; (b) participate in any action or
proceeding relating to any Condemnation Award; and (c) join Grantor in adjusting
any Insurance Claim.  All insurance proceeds, Condemnation Awards, and proceeds
of any other claim based on warranty, or for damage, injury or loss to the
Property which Grantor may receive or be entitled to must be paid to
Beneficiary; provided however, in the event the aggregate proceeds of any claim
or award are less than $100,000, said proceeds may be paid direct to the
Grantor. In each instance the proceeds are received by the Beneficiary,
Beneficiary may apply those proceeds first toward reimbursement of all of
Beneficiary's costs and expenses of recovering the proceeds or Condemnation
Award, including Legal Fees.  The balance shall, at Beneficiary's option, be
applied to pay or Prepay some or all of the Secured Obligations in such order
and proportions as it may choose.  Notwithstanding the foregoing, Beneficiary
will make casualty insurance proceeds available to the Grantor to repair or
restore the Property subject to Beneficiary’s receipt of a satisfactory budget
for the repairs, satisfactory evidence that sufficient funds are available to
complete the repairs, and subject to Beneficiary’s customary requirements
applicable to the disbursement of proceeds of construction loans. GRANTOR HEREBY
SPECIFICALLY, UNCONDITIONALLY AND IRREVOCABLY WAIVES ALL RIGHTS OF A PROPERTY
OWNER GRANTED UNDER CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1265.225(A),
WHICH PROVIDES FOR ALLOCATION OF CONDEMNATION PROCEEDS BETWEEN A PROPERTY OWNER
AND A LIENHOLDER, AND ANY OTHER LAW OR SUCCESSOR STATUTE OF SIMILAR IMPORT.
 
7.06           Site Visits, Observation and Testing.  Beneficiary and its agents
and representatives may enter and visit the Property at any reasonable time for
the purposes of observing it, performing appraisals or inspections, taking and
removing soil or groundwater samples, and conducting tests on any part of it, as
provided in the Credit Agreement, and otherwise to determine Grantor's
compliance with this deed of trust.
 
7.07           Prohibited Transfers.  Grantor agrees that a material factor in
Secured Parties' decision to enter into the Secured Obligation Documents is the
expertise, financial status and other characteristics of Grantor.  Grantor shall
not make or permit any Prohibited Transfer.  Upon any Prohibited Transfer
Beneficiary may declare all Secured Obligations to be due and payable
immediately.  "Prohibited Transfer" means:  (a) any sale, contract to sell,
conveyance, encumbrance, pledge, mortgage, lease of the Property not expressly
permitted under this instrument or the other Secured Obligation Documents, or
other transfer of all or any material part of the Property or any interest in
it, whether voluntary, involuntary, by operation of law or otherwise; (b) if
Grantor is a corporation, any transfer or transfers of shares of the voting
power or the direct or indirect beneficial ownership of Grantor; (c) if Grantor
is a partnership, withdrawal or removal of any general partner, dissolution of
the partnership under Applicable Law, or any transfer or transfers of the
partnership interests; (d) if Grantor is a limited liability company, withdrawal
or removal of any managing member (but not of any non-member manager),
termination of the limited liability company or any transfer or transfers of the
voting power or the ownership of the economic interest in the Grantor; or (e) if
Grantor is a trust, withdrawal or removal of any trustee or revocation of the
trust.
 
7.08           Compensation and Reimbursement of Costs and Expenses.  Grantor
shall pay (a) fees in the maximum amounts legally permitted, or reasonable fees
as may be charged by Beneficiary or Trustee when the law provides no maximum
limit, for any services that Beneficiary or Trustee may render in connection
with this deed of trust, including Beneficiary's  providing a statement or
Trustee's rendering of services in connection with a reconveyance; (b) all of
Beneficiary's or Trustee's costs and expenses which may be incurred in rendering
any such services; and (c) all costs, expenses and other advances which may be
incurred or made by Beneficiary or Trustee in any efforts to enforce any terms
of this deed of trust or protect the Property, including any rights or remedies
afforded to Beneficiary or Trustee under Section 8.02, whether any lawsuit is
filed or not, including any bankruptcy or other voluntary or involuntary
proceeding, in or out of court, for the adjustment of debtor-creditor
relationships, or in defending any action or proceeding arising under or
relating to this deed of trust, including attorneys' fees and other legal costs,
costs of any Foreclosure Sale (defined herein) and any cost of evidence of
title.  If Beneficiary chooses to dispose of Property through more than one
Foreclosure Sale, Grantor must pay all costs, expenses or other advances that
may be incurred or made by Beneficiary or Trustee in each of those Foreclosure
Sales.
 
 
8

--------------------------------------------------------------------------------

 
 
7.09           Indemnification.  GRANTOR SHALL INDEMNIFY TRUSTEE, BENEFICIARY
AND THE SECURED PARTIES AGAINST AND SHALL HOLD THEM HARMLESS FROM ALL LOSSES,
DAMAGES, LIABILITIES, CLAIMS, CAUSES OF ACTION, JUDGMENTS, COURT COSTS,
ATTORNEYS' FEES AND OTHER LEGAL EXPENSES, COST OF EVIDENCE OF TITLE, COST OF
EVIDENCE OF VALUE, AND OTHER COSTS AND EXPENSES WHICH EITHER MAY SUFFER OR
INCUR: (A) IN PERFORMING ANY ACT REQUIRED OR PERMITTED BY THIS DEED OF TRUST OR
ANY OF THE OTHER SECURED OBLIGATION DOCUMENTS OR BY LAW; (B) BECAUSE OF ANY
FAILURE OF GRANTOR TO PAY OR PERFORM ANY OF THE SECURED OBLIGATIONS; OR (C)
BECAUSE OF ANY ALLEGED OBLIGATION OF OR UNDERTAKING BY BENEFICIARY OR THE
SECURED PARTIES TO PERFORM OR DISCHARGE ANY OF THE REPRESENTATIONS, WARRANTIES,
CONDITIONS, COVENANTS OR OTHER OBLIGATIONS IN ANY DOCUMENT RELATING TO THE
PROPERTY (OTHER THAN SUCH WARRANTIES, CONDITIONS, COVENANTS OR OTHER OBLIGATIONS
IN THE SECURED OBLIGATION DOCUMENTS).  THIS AGREEMENT BY GRANTOR TO INDEMNIFY
TRUSTEE, BENEFICIARY AND THE SECURED PARTIES SURVIVES THE RELEASE AND
CANCELLATION OF ANY OR ALL OF THE SECURED OBLIGATIONS AND THE FULL OR PARTIAL
RELEASE AND/OR RECONVEYANCE OF THIS DEED OF TRUST.
 
7.10           Payments Due Under This Deed Of Trust.  Grantor must pay all
obligations to pay money arising under this deed of trust immediately upon
demand by Trustee, Beneficiary or the Secured Parties.   Each such obligation
shall bear interest from the date the obligation arises at the Default Rate.
 
7.11           Impounds.  Any time after the occurrence of an Event of Default,
Beneficiary may require Grantor to maintain reserves for payment of taxes
(including special assessments and other charges against the Property by
governmental or quasi governmental bodies) or premiums on property insurance or
both.  The reserves shall be created by payment each month to Beneficiary of an
amount determined by Beneficiary to be sufficient to produce by the date they
are due amounts equal to the estimated taxes and insurance premiums to be
paid.  If at the time that payments are to be made the reserve for either taxes
or insurance premiums is insufficient, Grantor shall upon demand pay such
additional sum as Beneficiary shall determine to be necessary to cover the
required payment.  Beneficiary shall not charge a service charge for collecting
reserves and paying taxes and insurance premiums.  The reserves shall not
constitute a trust.  Grantor agrees that Beneficiary may commingle reserve funds
with other funds of Beneficiary and need not invest them for the benefit of
Grantor.  Grantor agrees that Beneficiary need not pay Grantor interest on
reserves, unless applicable statutes require payment of interest notwithstanding
any contrary agreement.
 
ARTICLE 8 – EVENTS OF DEFAULT AND REMEDIES
 
8.01           Events of Default.  The following each shall be an event of
default under this deed of trust (an "Event of Default"):
 
(a)               an Event of Default under the Credit Agreement, including a
default termination event or other similar event under any Interest Hedging
Agreement which is not cured within any grace or cure period specified therein,
if any;
 
(b)               a Prohibited Transfer;
 
(c)               the Financial Information or any representation in this deed
of trust is materially substantially incorrect or materially misleading;
 
(d)               the filing of any notice limiting the maximum amount secured
by this deed of trust to a sum less than the maximum amount secured as specified
herein, or if no such amount is specified, to any amount;
 
(e)               for more than 10 days after notice from Beneficiary, Grantor
is in default under any term, covenant or condition of this deed of trust not
previously described in this Section 8.01, which can be cured by the payment of
a sum of money; or
 
(f)                for 30 days after notice from Beneficiary or the other
Secured Parties, Grantor is in default under any term, covenant or condition of
this deed of trust not previously described in this Section 8.01; provided that
if (i) it is reasonably certain that the default can be cured by Grantor within
that 30 day period and (ii) Grantor has commenced curing that default within
that 30 day period and thereafter diligently and expeditiously proceeds to cure
that default, then that 30 day period shall be extended for so long as
reasonably required by Grantor in the exercise of due diligence to cure that
default, up to a maximum of 90 days after the notice to Grantor of the Event of
Default.
 
 
9

--------------------------------------------------------------------------------

 
 
8.02           Remedies.  At any time after an Event of Default:
 
(a)               Acceleration.  Beneficiary may declare any or all of the
Secured Obligations to be due and payable immediately.
 
(b)               Receiver.  Beneficiary may apply to any court of competent
jurisdiction for, and obtain appointment of, a receiver for the Property.
 
(c)               Entry.  Beneficiary, in person, by agent or by court-
appointed receiver, may enter, take possession of, manage and operate all or any
part of the Property, and may also do any and all other things in connection
with those actions that Beneficiary may consider necessary and appropriate to
protect the security of this deed of trust.  Such other things may include:
taking and possessing all of Grantor's or the then owner's books and records;
entering into, enforcing, modifying, or canceling leases on such terms and
conditions as Beneficiary may consider proper; obtaining and evicting tenants;
fixing or modifying rents; collecting and receiving any payment of money owing
to Grantor; completing any unfinished construction; and/or contracting for and
making repairs and alterations.  If Beneficiary so requests, Grantor will
assemble all of the Property that has been removed from the Land and make all of
it available to Beneficiary at the site of the Land.  GRANTOR HEREBY IRREVOCABLY
CONSTITUTES AND APPOINTS BENEFICIARY AS GRANTOR'S ATTORNEY-IN-FACT TO PERFORM
SUCH ACTS AND EXECUTE SUCH DOCUMENTS AS BENEFICIARY CONSIDERS APPROPRIATE IN
CONNECTION WITH TAKING THESE MEASURES, INCLUDING ENDORSEMENT OF GRANTOR'S NAME
ON ANY INSTRUMENTS.  Regardless of any provision of this deed of trust or the
other Secured Obligation Documents, Beneficiary shall not be considered to have
accepted any property other than cash or immediately available funds in
satisfaction of any obligation of Grantor to Beneficiary, unless Beneficiary has
given express written notice of its election of that remedy in accordance with
the UCC.
 
(d)               Cure; Protection of Security.  Trustee, Beneficiary or , if
applicable, the other Secured Parties may cure any breach or default of Grantor,
and if it chooses to do so in connection with any such cure, Trustee,
Beneficiary or the other Secured Parties may also enter the Property and/or do
any and all other things which it considers necessary or appropriate to protect
the security of this deed of trust.  Such other things may include: appearing in
and/or defending any action or proceeding which purports to affect the security
of, or the rights or powers of Trustee, Beneficiary or the other Secured Parties
under, this deed of trust; paying, purchasing, contesting or compromising any
encumbrance, charge, lien or claim of lien which in Trustee's, Beneficiary's or
the other Secured Parties' judgment is or may be senior in priority to this deed
of trust, such judgment of Trustee, Beneficiary or the other Secured Parties to
be conclusive as among the parties to this deed of trust; obtaining insurance
and/or paying any premiums or charges for insurance required to be carried under
the Credit Agreement; otherwise caring for and protecting any and all of the
Property; and/or employing counsel, accountants, contractors and other
appropriate persons to assist Trustee, Beneficiary or the other Secured
Parties.  Trustee, Beneficiary and the other Secured Parties may take any of the
actions permitted under this Section 8.02 either with or without giving notice
to any person.  Notwithstanding the foregoing, in no event will Trustee,
Beneficiary or the other Secured Parties have any obligation to take any of the
actions set forth in this clause (d).
 
(e)               Uniform Commercial Code Remedies.  Beneficiary may exercise
any or all of the remedies granted to a secured party under the UCC.
 
(f)               Judicial Action.  Beneficiary may bring an action in any court
of competent jurisdiction to foreclose this deed of trust or to obtain specific
enforcement of any of the covenants or agreements of this deed of trust.
 
(g)              Power of Sale.  Under the power of sale granted under this deed
of trust (the "Power of Sale") , Beneficiary has the discretionary right to
cause some or all of the Property, including the Personalty, to be sold or
otherwise disposed of in any combination and in any manner permitted by
Applicable Law.
 
(i)           Sales of Personal Property.  For purposes of the Power of Sale,
Beneficiary may elect to treat as Personalty any Property which is intangible or
which can be severed from the Land or Improvements without causing structural
damage.  If it chooses to do so, Beneficiary may dispose of any Personalty
separately from the sale of real property, in any manner permitted by Division 9
of the UCC, including any public or private sale, or in any manner permitted by
any other applicable law.  Any proceeds of any such disposition shall not cure
any Event of Default or reinstate any Secured Obligation for purposes of Section
2924c of the California Civil Code.
 
 
10

--------------------------------------------------------------------------------

 
 
(ii)           Non-Judicial Foreclosure Sales of Real Property or Mixed
Collateral.  Beneficiary may choose to dispose of some or all of the Property
which consists solely of real property in any manner then permitted by
applicable law.  In its discretion, Beneficiary may also or alternatively choose
to dispose of some or all of the Property, in any combination consisting of both
real and personal property, together in one sale to be held in accordance with
the law and procedures applicable to real property, as permitted by the
UCC.  Grantor agrees that such a sale of Personalty together with real property
constitutes a commercially reasonable sale of the personal property.  For
purposes of the Power of Sale, either a sale of real property alone, or a sale
of both real and personal property together in accordance with the UCC, will
sometimes be referred to as a "Non-Judicial Foreclosure Sale."  Before any
Non-Judicial Foreclosure Sale, Beneficiary or Trustee must give such notice of
default and election to sell as may then be required by law.  When all time
periods then legally mandated have expired, and after such notice of sale as may
then be legally required has been given, Trustee must sell the property being
sold at a public auction to be held at the time and place specified in the
notice of sale.  Neither Trustee nor Beneficiary have any obligation to make
demand on Grantor before any Non-Judicial Foreclosure Sale.   From time to time
in accordance with then applicable law, Trustee may, and in any event at
Beneficiary's request must, postpone any Non-Judicial Foreclosure Sale by public
announcement at the time and place noticed for that sale.  At any Non-Judicial
Foreclosure Sale, Trustee must sell to the highest bidder at public auction for
cash in lawful money of the United States.  , Trustee must execute and deliver
to the purchaser(s) a deed or deeds conveying the property being sold without
any covenant or warranty whatsoever, express or implied.  The recitals in any
such deed of any matters or facts, including any facts bearing upon the
regularity or validity of any Non-Judicial Foreclosure Sale, are conclusive
proof of their truthfulness. Any such deed shall be conclusive against all
persons as to the facts recited in it.
 
(h)               Single or Multiple Foreclosure Sales.  If the Property
consists of more than one lot, parcel or item of property, Beneficiary may: (i)
Designate the order in which the lots, parcels and/or items shall be sold or
disposed of or offered for sale or disposition; and (ii) elect to dispose of the
lots, parcels and/or items through a single consolidated sale or disposition to
be held or made under the Power of Sale, or in connection with judicial
proceedings, or by virtue of a judgment and decree of foreclosure and sale; or
through two or more such sales or dispositions; or in any other manner
Beneficiary may deem to be in its best interests (any such sale or disposition,
a "Foreclosure Sale;" any two or more, "Foreclosure Sales").  If it chooses to
have more than one Foreclosure Sale, Beneficiary at its option may cause the
Foreclosure Sales to be held simultaneously or successively, on the same day, or
on such different days and at such different times and in such order as it may
deem to be in its best interests.   No Non-Judicial Foreclosure Sale will
terminate or affect the liens of this deed of trust on any part of the Property
which has not been sold, until all of the Secured Obligations have been paid in
full.
 
8.03           Credit Bids.  At any Foreclosure Sale, any person, including
Grantor, Trustee, Beneficiary or the Secured Parties, may bid for and acquire
the Property or any part of it to the extent permitted by then applicable
law.  Instead of paying cash for that property, Beneficiary or the Secured
Parties may settle for the purchase price by crediting the sales price of the
property against the following obligations:
 
(a)               First, the portion of the Secured Obligations attributable to
the expenses of sale, costs of any action and any other sums for which Grantor
is obligated to reimburse Trustee, Beneficiary or the Secured Parties; and
 
(b)               Second, all other Secured Obligations in any order and
proportions as Beneficiary or Secured Parties may choose.
 
8.04           Application of Foreclosure Sale Proceeds.  Trustee, Beneficiary
and , if applicable, the other Secured Parties shall apply the proceeds of any
Foreclosure Sale in the following manner:
 
(a)               First, to pay the portion of the Secured Obligations
attributable to the expenses of sale, costs of any action and any other sums for
which Grantor is obligated to reimburse Trustee, Beneficiary or the Secured
Parties;
 
(b)               Second, to pay the portion of the Secured Obligations
attributable to any sums expended or advanced by Trustee, Beneficiary or the
Secured Parties under the terms of this deed of trust which then remain unpaid;
 
(c)               Third, to pay all other Secured Obligations in any order and
proportions as Beneficiary may choose; and
 
 
11

--------------------------------------------------------------------------------

 
 
(d)               Fourth, to remit the remainder, if any, to the person or
persons entitled to it.
 
8.05           Application of Rents and Other Sums.  Beneficiary and Secured
Parties must apply any and all Rents collected by it pursuant to the assignment
provided in Article 2 of this deed of trust, and any and all other sums, other
than the proceeds of a Foreclosure Sale, received or collected by Beneficiary or
, if applicable, the other Secured Parties, in the following manner:
 
(a)               First, to pay the portion of the Secured Obligations
attributable to the costs and expenses of collection of such sums incurred by
Trustee, Beneficiary, the Secured Parties or any receiver appointed in
accordance with this deed of trust;
 
(b)               Second, to pay any and all Secured Obligations in any order
and proportions as Beneficiary in its sole discretion may choose, and any and
all expenses incident to the Property as provided in Section 2.05, and in such
order and proportions as Beneficiary in its sole discretion may choose; and
 
(c)               Third, to remit the remainder, if any, to the person or
persons entitled thereto.
 
8.06           No Liability for Funds Not Received.  Trustee, Beneficiary and
the other Secured Parties have no liability for any funds which it does not
actually receive.
 
ARTICLE 9 – NOTICES
 
All notices, approvals, consents, and other communications, under this deed of
trust (“Notices”) must be given in accordance with and will be subject to the
terms and provisions of the Credit Agreement.  Notices must be mailed or
delivered, if to Grantor, to the address adjacent Grantor's signature below; if
to Trustee, to the address in the first paragraph of this deed of trust; if to
Beneficiary or Lender, to Rabobank, N.A., 33 East Carrillo St., Santa Barbara,
CA 93101, Attention:  Commercial Lending Closing Department; and in the case of
any other Person, to the address designated by that Person in a notice to
Grantor, Beneficiary, and Lender.
 
ARTICLE 10 –REQUEST FOR NOTICE
 
Grantor requests that a copy of any notice of default and any notice of sale be
mailed to it at the address specified adjacent to its signature below.
 
ARTICLE 11 –TRUSTEE AND BENEFICIARY
 
11.01         Authority of Beneficiary.  Without affecting the personal
liability of any Person, including Grantor, for the payment of the Secured
Obligations or the lien of this deed of trust on the remainder of the Property
for the unpaid amount of the Secured Obligations, Trustee may perform any of the
following acts when requested to do so by Beneficiary or a Secured Party in
writing:  (a) consent to the making of any plat or map of the Property or any
part of it; (b) join in granting any easement or creating any restriction
affecting the Property; (c) join in any subordination or other agreement
affecting this deed of trust or the lien of it; or (d)  reconvey the Property or
any part of it without any warranty.
 
11.02         Exculpation of Trustee and Beneficiary.  None of Beneficiary,
Trustee or the Secured Parties will be directly or indirectly liable to Grantor
or any other person as a consequence of any of the following:  (a) the exercise
of or failure to exercise any rights, remedies or powers granted to it in this
deed of trust; (b) any failure or refusal to perform or discharge any obligation
or liability of Grantor under any agreement related to the Property or under
this deed of trust; or (c) any loss sustained by Grantor or any third party
resulting from any failure to lease the Property or from any other act or
omission in managing the Property after an Event of Default, unless the loss is
caused by the willful misconduct and bad faith of Beneficiary, Trustee or the
Secured Parties, respectively.  GRANTOR HEREBY EXPRESSLY WAIVES AND RELEASES ALL
LIABILITY OF THE TYPES DESCRIBED ABOVE, AND AGREES THAT NO SUCH LIABILITY BE
ASSERTED AGAINST OR IMPOSED UPON TRUSTEE, BENEFICIARY or ANY SECURED PARTY.
 
11.03         Substitution of Trustee.  Beneficiary may substitute a successor
to any Trustee named in or acting under this deed of trust in any manner now or
later to be provided at Applicable Law.
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE 12 – RECONVEYANCE
 
When all Secured Obligations have been paid in full, the Interest Hedging
Agreements have been terminated and there are no further obligations under the
Loan Documents, Trustee shall execute and deliver an instrument reconveying the
Property, or so much of it as is then held under this deed of trust, without
warranty to the person or persons legally entitled to it.  In the reconveyance,
the grantee may be described as "the person or persons legally entitled
thereto," and the recitals of any matters or facts shall be conclusive proof of
their truthfulness.  Trustee, Beneficiary and the Secured Parties will have no
duty to determine the rights of persons claiming to be rightful grantees of any
reconveyance of the Property.
 
ARTICLE 13– MISCELLANEOUS
 
13.01         Additional Provisions.  The Secured Obligation Documents state all
of the terms and conditions of the parties' agreement regarding the matters
mentioned in or incidental to this deed of trust.  The Secured Obligation
Documents also grant further rights to Beneficiary and the Secured Parties and
contain further agreements and affirmative and negative covenants by Grantor
which apply to this deed of trust and to the Property.
 
13.02         Entire Agreement.  This deed of trust and the other Secured
Obligation Documents collectively: (i) represent the sum of the understandings
and agreements between Beneficiary, the Secured Parties, if appropriate and
Grantor concerning this credit; (ii) replace any prior oral or written
agreements between Beneficiary, the Secured Parties, if applicable and Grantor
concerning this credit; and (iii) are intended by Beneficiary, Secured Parties
and Grantor as the final, complete and exclusive statement of the terms agreed
to by them.  In the event of any conflict between this deed of trust and any
other agreements required by this deed of trust, this deed of trust will
prevail.
 
13.03         Other Acts.  Grantor shall cooperate with Beneficiary for the
purposes of, and perform all acts which may be necessary or advisable to perfect
any Lien provided for in this deed of trust or to carry out the intent of this
agreement.  Promptly (but in no event more than ten days) after request by
Beneficiary, Grantor will execute, acknowledge and deliver any document which
Beneficiary deems necessary or advisable for these purposes, and will, on
demand, pay any expenses incurred by Beneficiary in the preparation, execution
and filing of any such documents.
 
13.04         No Waiver or Cure.  Each waiver by Trustee, Beneficiary or the
other Secured Parties must be in writing, and no waiver is to be construed as a
continuing waiver.  No waiver is to be implied from any delay or failure by
Trustee, Beneficiary or the other Secured Parties to take action on account of
any default of Grantor.  Consent by Trustee, Beneficiary or the other Secured
Parties to any act or omission by Grantor must not be construed as a consent to
any other or subsequent act or omission or to waive the requirement for
Trustee's, Beneficiary's or the other Secured Parties' consent to be obtained in
any future or other instance.  The exercise by Trustee, Beneficiary or the other
Secured Parties of any right or remedy under this deed of trust or the other
Secured Obligation Documents or under Applicable Law, shall not: cure or waive a
breach, Event of Default or notice of default under this deed of trust or
invalidate any act performed pursuant to any such default or notice; or nullify
the effect of any notice of default or sale (unless all Secured Obligations then
due have been paid and performed and all other defaults under the Secured
Obligation Documents, including any Interest Hedging Agreements, have been
cured); or impair the security of this deed of trust; or prejudice Trustee,
Beneficiary, the other Secured Parties or any receiver appointed in accordance
with this deed of trust, in the exercise of any right or remedy afforded any of
them under this deed of trust; or be construed as an affirmation by Beneficiary
or the other Secured Parties of any tenancy, lease or option, or a subordination
of the lien of this deed of trust.
 
13.05         Merger.  No merger shall occur as a result of Beneficiary's or the
Secured Parties' acquiring any other estate in or any other lien on the
Property.
 
13.06         Waiver of Marshalling.  Grantor waives all rights, legal and
equitable, it may now or hereafter have to require marshalling of assets or to
require upon foreclosure sales of assets in a particular order, including any
rights provided by California Civil Code Sections 2899 and 3433, as those
sections may be amended from time to time.  Each successor and assign of
Grantor, including any holder of a lien subordinate to this deed of trust, by
acceptance of its interest or lien agrees that it shall be bound by the above
waiver, as if it had given the waiver itself.
 
 
13

--------------------------------------------------------------------------------

 
 
13.07         Waiver of Certain Other Laws.    To the full extent Grantor may do
so, Grantor agrees that Grantor will not at any time insist upon, plead, claim
or take the benefit or advantage of any law now or hereafter in force providing
for appraisement, valuation, stay, extension or redemption, and Grantor, for
Grantor, and its representatives, successors and assigns, and for any and all
persons ever claiming any interest in the Property, to the extent permitted by
law, hereby waives and releases all rights of redemption, valuation,
appraisement, stay of execution, or notice of election to mature or declare due
the whole of the Secured Obligations in the event of foreclosure of the lien
created by this deed of trust.
 
13.08         Joint and Several Obligations.  If Grantor consists of more than
one Person, each Grantor (a) acknowledges and undertakes, together with the
other Grantors, joint and several liability for the indebtedness, liabilities
and obligations of Grantor under this deed of trust; (b) acknowledges that this
deed of trust is the independent and several obligation of each Grantor and may
be enforced against each Grantor separately, whether or not enforcement of any
right or remedy hereunder has been sought against any other Grantor; and (c)
agrees that its liability hereunder and under any other Secured Obligation
Document shall be absolute, unconditional, continuing and irrevocable.  GRANTOR
EXPRESSLY WAIVES ANY REQUIREMENT THAT BENEFICIARY OR THE SECURED PARTIES EXHAUST
ANY RIGHT, POWER OR REMEDY AND PROCEED AGAINST THE OTHER GRANTORS UNDER THIS
DEED OF TRUST, OR ANY OTHER SECURED OBLIGATION DOCUMENTS, OR AGAINST ANY OTHER
PERSON UNDER ANY GUARANTY OF, OR SECURITY FOR, ANY OF THE SECURED OBLIGATIONS.
 
13.09         Authority to Bind Grantor.  If Grantor is comprised of multiple
Persons, any Person comprising Grantor is hereby authorized to bind all parties
comprising Grantor.  Beneficiary or Secured Parties may, at any time and without
notice, waive any prior requirement that requests, authorizations, or other
actions be taken only by a Designated Person.
 
13.10         Binding Effect; Successors and Assigns.  The Secured Obligation
Documents shall inure to the benefit of and shall be binding upon the parties
and their respective successors and assigns; provided, that Grantor shall not
assign its rights or obligations hereunder without the Secured Parties'
consent.  However, this section does not waive the provisions of Section 7.07;
and Grantor shall not assign its rights or obligations hereunder without
Beneficiary's and, if applicable, the other Secured Parties'
consent.  Beneficiary and the Secured Parties may transfer all or any portion of
their rights under the Secured Obligation Documents to any other
Person.  Beneficiary and the other Secured Parties may disclose to any actual or
proposed transferee any information that Grantor has delivered to Beneficiary
and the Secured Parties in connection with the negotiation of this deed of trust
or pursuant to the Secured Obligation Documents; and Grantor shall cooperate
fully with Beneficiary and the Secured Parties in providing that information to
any actual or proposed transferee.
 
13.11         Rights and Remedies Cumulative.  All rights and remedies under
this deed of trust and the Secured Obligation Documents are cumulative, and the
exercise of any one or more of them does not constitute an election of remedies.
 
13.12         Severability.  Any provision of any Secured Obligation Document
which is prohibited or unenforceable in any jurisdiction shall, as to that
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of that Secured
Obligation Document or affecting the validity or enforceability of that
provision in any other jurisdiction; except that if such provision relates to
the payment of any monetary sum, then Beneficiary or , if applicable, the other
Secured Parties may, at its option, declare all Secured Obligations immediately
due and payable.
 
13.13         Amendments in Writing.  This deed of trust may not be amended,
changed, modified, altered or terminated without the prior written consent of
Beneficiary and, if applicable, the other Secured Parties.
 
13.14         Governing Law.  This deed of trust shall be governed and
interpreted by applying the laws of the State of California (the "Governing Law
State") without regard or reference to its conflict of laws principles.
 
13.15         JURISDICTION AND VENUE.  GRANTOR IRREVOCABLY AGREES THAT, AT THE
OPTION OF BENEFICIARY, ALL ACTIONS, PROCEEDINGS OR COUNTERCLAIMS ARISING OUT OF
OR RELATING TO THIS DEED OF TRUST OR ANY OTHER TRANSACTION DOCUMENT WILL BE
LITIGATED IN THE SUPERIOR COURT OF CALIFORNIA, SACRAMENTO COUNTY, CALIFORNIA, OR
THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
CALIFORNIA.  GRANTOR IRREVOCABLY CONSENTS TO SERVICE, JURISDICTION, AND VENUE OF
THOSE COURTS FOR ALL SUCH ACTIONS, PROCEEDINGS AND COUNTERCLAIMS AND WAIVES ANY
OTHER VENUE TO WHICH IT MIGHT BE ENTITLED BY VIRTUE OF DOMICILE, HABITUAL
RESIDENCE OR OTHERWISE.
 
 
14

--------------------------------------------------------------------------------

 
 
13.16         Counterpart Execution.  This deed of trust may be executed in
counterparts, each of which will be an original and all of which together are
deemed one and the same instrument.
 
13.17         Necessary Action. Beneficiary is authorized to execute any other
documents or take any other actions necessary to effectuate this deed of trust
and the consummation of the transactions contemplated herein.
 
13.18         Credit Report.  Beneficiary and the Secured Parties are authorized
to order a credit report and verify all other credit information, including past
and present loans and standard references from time to time to evaluate the
creditworthiness of Grantor.  Without limitation, a copy of the consent for
release of information, general authorization or similar document on file with
Beneficiary or the Secured Parties shall authorize third Persons to provide the
information requested from time to time.
 
13.19         Time of the Essence.   Time is of the essence of this deed of
trust.
 
13.20         No Construction Against Drafter.  Each Party has participated in
negotiating and drafting this deed of trust, so if an ambiguity or a question of
intent or interpretation arises, this deed of trust is to be construed as if the
parties had drafted it jointly, as opposed to being construed against a Party
because it was responsible for drafting one or more provisions of this deed of
trust.
 
13.21         INDEMNIFICATION.  GRANTOR SHALL DEFEND, INDEMNIFY AND HOLD
TRUSTEE, BENEFICIARY AND THE SECURED PARTIES AND THEIR OFFICERS, DIRECTORS,
EMPLOYEES, PARTNERS, AGENTS AND ATTORNEYS (THE "INDEMNIFIED PERSONS") HARMLESS
AGAINST ANY AND ALL LOSSES OF ANY KIND OR NATURE WHATSOEVER THAT MAY BE IMPOSED
ON, INCURRED BY, OR ASSERTED AGAINST THE INDEMNIFIED PERSONS: (I) INCURRED AS A
RESULT OF THE FAILURE BY GRANTOR TO BORROW THE AMOUNT SPECIFIED IN A LOAN
REQUEST (INCLUDING ANY FAILURE RESULTING FROM THE FAILURE TO FULFILL THE
APPLICABLE CONDITIONS PRECEDENT BUT EXCLUDING LENDER’S FAILURE TO LEND SUCH
AMOUNT), INCLUDING ANY LOSS OF ANTICIPATED PROFITS AND LOSSES BY REASON OF THE
LIQUIDATION OR REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY LENDER TO
FUND THE LOAN; (II) AS A RESULT OF ITS ACTS OR OMISSIONS WHICH RESULT FROM
COMMUNICATIONS GIVEN OR PURPORTED TO BE GIVEN, BY GRANTOR OR ANY DESIGNATED
PERSON, WHICH ARE INTERRUPTED, WHICH ARE MISUNDERSTOOD, OR WHICH ARE IN FACT
FROM UNAUTHORIZED PERSONS, BUT WHICH LENDER BELIEVES IN GOOD FAITH TO BE FROM
BORROWER OR ANY DESIGNATED PERSON; (III) ARISING OUT OF OR RESULTING FROM THE
VIOLATION BY GRANTOR OF ANY ENVIRONMENTAL LAW; (IV) RESULTING FROM THE RELIANCE
BY TRUSTEE, BENEFICIARY OR THE SECURED PARTIES ON EACH NOTICE PURPORTEDLY GIVEN
BY OR ON BEHALF OF GRANTOR; AND (V) ARISING OUT OF CLAIMS ASSERTED AGAINST THE
INDEMNIFIED PERSONS AS A RESULT OF TRUSTEE, BENEFICIARY OR THE SECURED
PARTIES  BEING PARTY TO THIS DEED OF TRUST OR THE TRANSACTIONS CONSUMMATED
PURSUANT TO THIS DEED OF TRUST; except that Grantor shall have no obligation to
an Indemnified Person under this section with respect to Losses resulting from
the gross negligence or willful misconduct of that Indemnified Person as
determined by a court of competent jurisdiction. If and to the extent that an
Indemnity is unenforceable for any reason, Grantor shall to make the maximum
contribution to the payment and satisfaction thereof which is permissible under
Applicable Law.  The provisions of all Indemnities shall survive the
reconveyance of this deed of trust.
 
13.22         WAIVER OF TRIAL BY JURY.  GRANTOR (A) COVENANTS AND AGREES NOT TO
ELECT A TRIAL BY JURY IN ANY ACTION OR PROCEEDING FOR THE RESOLUTION OF ANY
CONTROVERSY OR CLAIM THAT ARISES OUT OF OR RELATES TO: (I) THIS DEED OF TRUST;
OR (II) ANY SECURED OBLIGATION DOCUMENT, WHETHER ARISING IN CONTRACT, TORT OR BY
STATUTE (INDIVIDUALLY AND COLLECTIVELY, A "CONTROVERSY OR CLAIM"); AND, (B) TO
THE EXTENT PERMITTED BY APPLICABLE LAW, WAIVES ANY RIGHT TO A TRIAL BY JURY IN
ANY CONTROVERSY OR CLAIM TO THE EXTENT SUCH RIGHT EXISTS NOW OR IN THE
FUTURE.  THE PROVISIONS OF THIS SECTION ARE GIVEN KNOWINGLY AND VOLUNTARILY; AND
ARE A MATERIAL INDUCEMENT FOR THE SECURED PARTIES ENTERING INTO THE SECURED
OBLIGATION DOCUMENTS.
 
[Signatures on Following Page]
 
 
15

--------------------------------------------------------------------------------

 
 
Grantor is signing and delivering this deed of trust effective as of the day and
year first written above.
 

 
GRANTOR
     
QAD ORTEGA HILL, LLC, a Delaware limited liability company
Address for notices:
       
100 Innovation Place
By:
/s/ John Neale
Santa Barbara, California 93108
 
JOHN NEALE
Attention:  John Neale
 
Manager
       
By:
/s/ Kara Bellamy    
KARA BELLAMY
   
Manager

 
 
16

--------------------------------------------------------------------------------

 
 
STATE OF CALIFORNIA
)
 
) ss
COUNTY OF Santa Barbara______________
)

 
On 5/30/2012, before me, LORI COLE, a notary public, personally appeared JOHN
NEALE, who proved to me on the basis of satisfactory evidence to be the person
whose name is subscribed to the within instrument and acknowledged to me that
he/she executed the same in his/her authorized capacity, and that by his/her
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.
 

 
/s/ Lori Cole

 
STATE OF CALIFORNIA
)
 
) ss
COUNTY OF Santa Barbara ______________
)

 
On 5/30/2012, before me, LORI COLE, a notary public, personally appeared KARA
BELLAMY, who proved to me on the basis of satisfactory evidence to be the person
whose name is subscribed to the within instrument and acknowledged to me that
he/she executed the same in his/her authorized capacity, and that by his/her
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.
 

 
/s/ Lori Cole

 

 
LORI COLE  Commission # 1828228
     
Notary Public-California
     
Santa Barbara County
     
My Comm. Expires Jan. 19, 2013

 
 
17

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
QAD Ortega Hill, LLC
DEED OF TRUST, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND FIXTURE FILING


Legal Description of Real Estate
 
Santa Barbara County, California
 
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF SANTA BARBARA,
STATE OF CALIFORNIA AND IS DESCRIBED AS FOLLOWS:
 
All that certain and situated in the State of California in the unincorporated
area of the County of Santa Barbara, described as follows:
 
That portion of the Ortega Rancho, being a portion of the Outside Pueblo Lands
of the City of Santa Barbara, in the County of Santa Barbara, State of
California, according to the map thereof recorded in Book 1, at Page 20 of Maps
and Surveys, records of said County, described as follows:
 
Beginning at an old stake set at the Northerly corner of the tract of land
described in the Deed to Hiram Craig, dated August 2, 1894 and recorded in Book
47, Page 154 of Deeds; thence along the Southerly line of the old County Road
over Ortega Hill North 54°53' West 316.7 feet; thence continuing along the
Southerly line of said road North 63°24' West 565.68 feet, more or less to
intersect the Southerly prolongation of the 32nd course of Parcel One as
described in that certain Deed of Trust executed by D. C. Williams and wife,
dated April 22, 1938 and recorded in Book 404, Page 375 of Official Records;
thence along said prolongation North 12°22' East to the Southerly end of said
32nd course; thence along the Northerly and Westerly lines of Parcel One, in
said Deed of Trust the following courses and distances; South 87°22' West 363.66
feet to an iron pipe survey monument set in the road bed; North 83°53' West
269.94 feet to an iron pipe set in road bed; South 37°52' West 132.66 feet to an
iron pipe survey monument set in road bed; South 22°22' West 188.1 feet to an
iron pipe survey monument set in road bed; South 53°07' West 266.64 feet to an
iron pipe survey monument set in road bed; South 22°52' West at (240.42 feet, a
galvanized iron rod set in road bed) 248.72 feet to an iron pipe survey monument
set in road bed: South 61°58' East 28.04 feet to a nail in top of fence post
marked "PC NO. 3"; South 51°13' East 24 feet to an iron pipe survey monument set
in mound of rocks; South 13°43' East 50 feet to an iron pipe survey monument set
in mound of rocks: and South 29°58' East to intersect the Northerly line of
State Highway right of way as described in Deed to the State of California dated
September 29,1933, and recorded in Book 289, Page 291 of Official Records;
thence leaving the line of said Deed of Trust and following along the Northerly
line of said State Highway in an Easterly direction to intersect the Southerly
prolongation of the Westerly line of the Craig Tract above referred to; thence
along said prolongation and said Westerly line North 2°01' East to a point which
lies South 2° 01' West 75.95 feet from the point of beginning; thence North
33°23'15" West, 12 .74 feet; thence North 08° 24' 53" East 54.74 feet; thence
North 08°33' 08"East 11.25 feet to the point of beginning.
 
EXCEPTING therefrom those portions thereof conveyed to the State of California
by Deeds recorded November 6, 1933 as Instrument No. 6970 in Book 289, Page 291
and recorded December 29, 1944 as Instrument No. 12819 in Book 630, Page 429,
and recorded December 29, 1944 as Instrument No. 12820 in Book 630, Page 431,
and recorded August 6, 1949 as Instrument No. 9672 in Book 867, Page 290, and
recorded August 10, 1949 as Instrument No. 9352 in Book 868, Page 128, and
recorded July 11, 1950 as Instrument No. 9776 in Book 928, Page 110, all of
Official Records.
 
ALSO EXCEPTING therefrom 2.38 percent of the oil, gas and other hydrocarbon
substances that maybe produced and saved from land as conveyed in Deed recorded
Map 11, 1938 as Instrument No, 4073 in Book 436 Page 54 of Official Records.
 
ALSO EXCEPTING therefrom an undivided one-fourth (1/4) in and to all oil, gas
and other hydrocarbon substances of every kind and nature that may be produced
or developed from said land as reserved in Deed recorded December 28, 1954 as
Instrument No. 22752 in Book 1288, Page 474 of Official Records.
 
APN: 005-110-33
 
 
18

--------------------------------------------------------------------------------

 